Citation Nr: 0817128	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  07-25 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1949 to 
November 1952.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of an April 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

This case was advanced on the docket upon motion of the 
appellant.  See 38 C.F.R. § 20.900(c) (2007).

The issue of service connection for asbestos exposure is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss was not present in service or 
until years thereafter and is not etiologically related to 
service.

2.  Tinnitus was not present in service or until years 
thereafter and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  

2.  Tinnitus was not incurred in or aggravated by active 
military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).

Analysis

Bilateral Hearing Loss and Tinnitus 

The veteran contends that he was exposed to noise from rifle 
fire and a paint chipper onboard his ship without hearing 
protection, and that as a result of this noise exposure, he 
developed his current bilateral hearing loss and tinnitus 
disabilities.

The medical evidence of record shows that the veteran has a 
current bilateral hearing loss disability and tinnitus.  See 
Outpatient treatment records from the VA Medical Center in 
Huntington, West Virginia dated September 2005 through 
February 2006.  

The evidence of record, however, does not show that the 
veteran's current bilateral hearing loss disability and 
tinnitus are related to active military service.  The 
veteran's service medical records are not available.  
Therefore, the Board is not able to determine whether the 
veteran was treated in service for complaints of hearing loss 
or tinnitus.  However, the Board notes that the veteran has 
stated that he was not treated in service for these 
disabilities as they did not manifest themselves until after 
his discharge from service.  See May 2006 notice of 
disagreement.  The Board also notes that during VA outpatient 
treatment, the veteran reported that he was exposed to post-
service occupational noise without hearing protection for 34 
years and that hearing loss was only noted in the last few 
years.  See VA outpatient treatment records dated October 
2005.  The first evidence of hearing loss in the record is 
from the aforementioned VA outpatient treatment records, 
several decades after the veteran's discharge from active 
service.  The evidence does not show any connection, or 
nexus, between the veteran's hearing loss and tinnitus and 
his active military service.  

In essence, the evidence of a nexus between the veteran's 
hearing loss and tinnitus and his active military service is 
limited to the veteran's own statements.  This is not 
competent evidence of the alleged nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim and service connection for 
bilateral hearing loss disability and tinnitus is not in 
order.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that in October 2005 and December 2005, 
prior to the initial adjudication of the claims, the veteran 
was provided with the required notice, to include notice that 
he submit any pertinent evidence in his possession.  The 
Board notes that, even though the letters requested a 
response within 60 days, they also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) (evidence must be received by the Secretary within 
one year from the date notice is sent).

The veteran was provided the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in January 2008.  

The Board acknowledges that, unfortunately, the veteran's 
complete service medical records could not be obtained from 
the National Personnel Records Center (NPRC), in St. Louis, 
Missouri, presumably because they were destroyed in the 1973 
fire at that facility. Under such circumstances, the Court 
has held that there is a heightened obligation on the part of 
VA to explain findings and conclusions and to consider 
carefully the benefit of the doubt rule. Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991). Because these records, if they existed, 
remain absent from the file, the Board's analysis has been 
undertaken with the heightened obligation set forth in Cuevas 
and O'Hare in mind. It is further noted, however, that the 
case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant. 
See Russo v. Brown, 9 Vet. App. 46 (1996).

Efforts have been made to locate additional service medical 
records, but no additional records have been located. The 
Board observes that, where records are unavailable, "VA has 
no duty to seek to obtain that which does not exist." See 
Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993). See also Hayre, supra 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile]. 
Such is the case with the matter at hand.

The Board notes that, besides the veteran's service medical 
records, all pertinent, available evidence has been obtained 
in this case.  Neither the veteran nor his representative has 
identified any additional evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such evidence.

The Board also notes that although the veteran was not 
afforded a VA examinations in response to his claims for 
service connection for bilateral hearing loss and tinnitus, 
the Board has determined that no such examinations are 
required in this case because the medical evidence currently 
of record is sufficient to decide the claims and there is no 
reasonable possibility that such an examination would result 
in evidence to substantiate the claims. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were not prejudicial to the veteran.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The veteran contends that he was exposed to asbestos while 
cleaning the ship he was assigned to during his transport to 
Korea, and as a result of this exposure, he now has a 
disability manifested by shortness of breath.

As noted above, the veteran's service medical records are not 
available.  However, the veteran has admitted that he was not 
treated in service for a disability related to asbestos 
exposure as the condition did not manifest itself until after 
his discharge from service.  The post-service medical 
evidence of record which includes outpatient treatment 
records from the VA Medical Center in Huntington, West 
Virginia dated from September 2005 to February 2006 do not 
show that the veteran has been diagnosed with an asbestos-
related disability or any disability characterized by 
shortness of breath.  However, the Board notes that in his 
August 2007 VA Form 9, the veteran contends that the he did 
not have a full evaluation of his lungs done at the VA 
Medical Center in Huntington until after he was denied 
service connection, however, only the records covering the 
period prior to the initial rating decision (September 2005 
through February 2006) are of record for consideration.  

The Board notes that no record of any treatment from the VA 
Medical Center in Huntington, West Virginia after February 
2006 is currently associated with the claims folder.  The 
procurement of such potentially pertinent medical reports is 
required.  Where VA has constructive and actual knowledge of 
the availability of pertinent reports in the possession of 
VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the Secretary 
and the Board and should be included in the record").  

In light of these circumstances, the case is hereby REMANDED 
to the RO or the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any more recent VA outpatient records, 
to specifically include any records 
pertaining to treatment or evaluation of 
the veteran's lungs after February 2006.  
It should also undertake appropriate 
development to obtain any other 
outstanding evidence identified by the 
veteran.

2.  If the RO or the AMC is unsuccessful 
in obtaining any such evidence, it should 
document the efforts to obtain the 
records, and should request the veteran 
and his representative to provide a copy 
of the outstanding evidence to the extent 
they are able to.

3.  Then, the RO or the AMC should 
readjudicate the veteran's claim for 
service connection for exposure to asbestos 
on a de novo basis.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be provided to the veteran 
and his representative and they should be 
afforded the requisite opportunity to 
respond before the claims folder is 
returned to the Board for further appellate 
action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  
No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


